Citation Nr: 1600353	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety. 

2. Entitlement to service connection for an acquired psychiatric disorder, including PTSD and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's petition to reopen his claim of entitlement to service connection for PTSD.

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed November 2002 rating decision considered and denied the Veteran's petition to reopen a claim of entitlement to service connection for PTSD.
 
2. There is evidence associated with the claims file since that relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder.





CONCLUSIONS OF LAW

1. The November 2002 rating decision earlier considering and denying the petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).

2. New and material evidence has been received sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108 , which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284. 

The Veteran initially filed a claim for depression and a mental condition in May 1990, which was denied in an October 1990 rating decision.  The Veteran timely filed a notice of disagreement (NOD) and subsequent Substantive Appeal (VA Form 9) to the Board.  In January 1996, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, for further development including a VA examination.  Thereafter, in May 1997, the Board denied the Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran did not appeal the Board's May 1997 decision.  He then re-filed a claim for PTSD in July 2000, which was denied in an unappealed November 2002 rating decision.  Subsequently, in April 2011, the Veteran filed a claim for PTSD, which was denied in the January 2012 rating decision.

The relevant evidence of record at the time of the November 2002 rating decision includes the following: the Veteran's service treatment records (STRs) from 1971-1975, showing that he had complaints of anxiety in service and a psychiatric evaluation diagnosing the Veteran with an explosive personality and dependent personality, which were not service connected; an August 1990 VA examination report, showing that the Veteran was diagnosed with a dependent personality disorder with symptoms of anxiety and depression and psychogenic overlay; post-service medical treatment records from April 1990 to September 2002, showing diagnoses of personality disorder and dysthymia, PTSD, depression with psychotic features and paranoid schizophrenia; a March 1996 VA examination report, which showed diagnoses of depression and dependent personality or personality disorder, not otherwise specified (NOS);lay statements from the Veteran claiming that his stressors in service included seeing his friend C. Timmons killed by a plane propeller in a flight deck accident while aboard the USS Lexington; and deck logs from January 1972 to January 1975, which contained no reference to the incident claimed by the Veteran.

Since November 2002, the relevant evidence of record includes a June 2011 lay statement from C.B., a fellow service member, stating that he along with the Veteran witnessed C. Timmons killed when he walked into the propeller of a plane on their flight deck.  The evidence also consists of a July 2011 response from the Joint Service Research Records Center (JSRRC) confirming that C. Timmons was killed aboard the USS Lexington during the relevant timeframe as stated by the Veteran and C.B. Additional medical treatment records were obtained showing that the Veteran has been treated for PTSD.  Further, the relevant evidence includes a November 2011 VA examination and a December 2011 VA addendum medical opinion.
  
The Board finds that the Veteran has submitted new and material evidence since the November 2002 rating decision.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, for the purpose of establishing whether new and material evidence has been received, the evidence is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the Veteran's claimed stressor of witnessing the death of C. Timmons, which was previously unverifiable, has been confirmed and substantiated by the lay statement of C.B. in conjunction with the records obtained from JSRRC.  Accordingly, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and anxiety is warranted, but must be remanded for further development as addressed below.




ORDER

The petition to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, including PTSD and anxiety, is granted.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining issue on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's entrance examination notes no psychiatric abnormalities upon service entrance.  However, in June 1974, he was referred for evaluation for complaints of excessive nervousness.  The clinician noted that the Veteran had been previously granted a drug exemption and had been involved in treatment for drug use.  The clinician observed that there was no evidence of psychosis or major neurotoid dysfunction.  A further review of the Veteran's STRs shows that in June 1975 the Veteran was brought to the emergency room after he slashed his wrists.  He reported that he had a history of nervousness since childhood.  It was also noted that he had periods of depression all his life.  The Veteran reported that during his teenage years he had suicidal ideation and during his two and half year marriage to his wife, he had made several threats against his life to his wife.  He was diagnosed with an explosive personality and drug abuse, multiple by history including alcohol.  The clinician commented that the Veteran was a detriment to the Navy and recommended that the Veteran be discharged administratively.  He believed that there was a chance that the Veteran would take unauthorized leave or make another suicide attempt.  The Veteran was discharged from the psychiatric hospital in August 1975.  His final diagnosis was explosive personality.

As already alluded to above, the Veteran had a VA psychiatric evaluation in November 2011.  The examiner diagnosed the Veteran with schizoaffective disorder, depressed type, personality disorder, not otherwise specified (NOS) and pain disorder associated with both psychiatric facets and a medical condition.  The examiner, however, opined that the Veteran did not meet the criteria for PTSD.  She commented that while the Veteran's claimed stressor of seeing his friend killed when he walked into the propeller of the plane was sufficient to meet a diagnosis of PTSD, he, however, did not persistently re-experience the traumatic event.  As a result, he did not meet the criteria for PTSD.

In December 2011, an addendum medical opinion was submitted by a different VA examiner, who also conducted an examination of the Veteran.  After reviewing the claims file, including the November 2011 VA psychiatric evaluation and an examination of the Veteran, this examiner agreed with the previous November 2011 examiner's diagnoses and assessment.  He observed that there were clear indications of a long-standing personality disorder, which was the only diagnosable condition while the Veteran was in the Navy.  The examiner commented that the Veteran's suicidal gestures, mood fluctuations (including depression and anxiety), were diagnosed as part of the personality disorder at that time.  It was not explained, however, as to why these symptoms were not stand alone psychiatric diagnoses.  He opined that it was at least as likely as not that the Veteran's current personality disorder was the same as a personality disorder that was diagnosed in the military.  He commented that he would add a diagnosis of polysubstance dependence, in partial remission (with residual occasional marijuana use).  The examiner stated that the Veteran's polysubstance dependence was the same disorder as was noted in the military.  He observed that there was clear evidence that the Veteran's personality disorder and drug use pre-existed military service.  The examiner further commented that since there was a lack of evidence of other Axis I psychiatric disorders until many years later, it was less likely than not that the Veteran's pain disorder and schizoaffective disorder were incurred in or caused by the psychiatric problems that were noted in service.  

While both the November 2011 and December 2011 VA examiners opined that the Veteran did not meet the criteria for PTSD, nevertheless, they diagnosed him with schizoaffective disorder, depressed type, a personality disorder, NOS, pain disorder and polysubstance dependence, in partial remission.  Neither examiner adequately explained why certain psychiatric symptoms (e.g., anxiety, depression, mood fluctuations, and suicidal gestures), displayed during service, were attributed to a personality disorder instead of currently diagnosed schizoaffective disorder or any other currently diagnosed psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination, including personality disorders.

For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service? Whether it is at least as likely as not that any diagnosed psychosis (to include schizoaffective disorder) had its onset within one year of service separation?  Psychiatric symptoms displayed during service such as anxiety, depression, suicidal gestures and mood fluctuations should be attributed to a psychiatric diagnosis if possible.  

For all diagnosed personality disorders, the examiner should provide an opinion to the following:

a. whether any previously or currently diagnosed psychiatric disability was superimposed on a personality disorder during or as the result of the Veteran's active duty. In addressing this question, the examiner is advised that personality disorders are considered to be congenital or developmental defects and thus, necessarily pre-exist a veteran's military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
 2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


